



Exhibit 10(b)
            
McDONALD’S DEFERRED COMPENSATION PLAN


Section 1
Introduction
1.1The Plan. McDonald’s Corporation (the “Company”) hereby amends and restates
the McDonald’s Excess Benefit and Deferred Bonus Plan, as set forth herein,
effective January 1, 2017 (the “Plan”) and such Plan is hereby renamed the
“McDonald’s Deferred Compensation Plan.” The Plan was initially established
effective January 1, 2005 as a successor plan to the McDonald’s Corporation
Supplemental Profit Sharing and Savings Plan (the “Supplemental Plan”). The
Supplemental Plan was amended in response to the enactment of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), to suspend deferrals
into that plan for years after 2004. The Plan, as initially established, has
been amended and restated effective as of January 1, 2005, as of January 1,
2008, and as of January 1, 2011.
1.2Applicability. The provisions of this Plan, as herein amended and restated,
shall apply to amounts credited to Participants’ Accounts on or after January 1,
2017.
1.3Purposes and Features of Plan. The purposes of the Plan are to provide a
select group of management or highly compensated employees of the Company or an
Adopting Subsidiary with the opportunity to (i) defer receipt of part of their
annual incentive bonus under the “Deferred Bonus Feature” of the Plan, and (ii)
defer part of their base pay and receive allocations of matching deferrals under
the “Excess 401k Contributions Feature” of the Plan. The term “Participant” with
respect to each feature of the Plan will be an employee of the Company or
Adopting Subsidiary who participates in such feature of the Plan pursuant to
Section 2 or 3 of the Plan, as applicable.
1.4Administration. The Plan shall be administered by a committee of three
officers of the Company (the “Officer Committee”), the members of which shall be
appointed from time to time by the Chief Executive Officer of the Company. The
Officer Committee shall have the powers set forth in the Plan and the power to
interpret its provisions. Any decisions of the Officer Committee shall be final
and binding on all persons with regard to the Plan. The Company and the Adopting
Subsidiaries shall furnish the Officer Committee or its delegate such evidence,
data and information as the Officer Committee or its delegate may reasonably
request in the discharge of its duties. Participants and Beneficiaries shall
also furnish the Officer Committee or its delegate such evidence, data and
information (including, without limitation, current address, phone numbers,
Social Security numbers, death certificates, etc.) as the Officer Committee or
its delegate may reasonably request in the discharge of its duties.
1.5Compliance with Section 409A. The Plan is intended to comply with the
requirements of Section 409A of the Code and final regulations, rulings and
other applicable guidance issued thereunder (collectively, “Section 409A”), and
shall be interpreted and administered accordingly.




--------------------------------------------------------------------------------





1.6Defined Terms. Capitalized terms used in this Plan that are not defined
herein have the same meaning as the same term in the McDonald’s 401k Plan. An
index of terms defined in the Plan is attached hereto as Exhibit A.
Section 2
Deferred Bonus Feature: Participation and Deferral Elections
2.1Eligibility and Participation. Subject to the conditions and limitations of
the Plan, an individual shall be eligible to participate in the Deferred Bonus
Feature of the Plan (a “Deferred Bonus Eligible Employee”) with respect to the
annual performance-based incentive compensation (an “Annual Bonus”) that he or
she may receive for a particular performance year (the “Bonus Accrual Year”)
under the McDonald’s Target Incentive Plan, any successor annual bonus plan of
the Company, or any annual bonus plan of an Adopting Subsidiary, in which the
Deferred Bonus Eligible Employee participates (collectively, the “Annual Bonus
Plan”) if:
(a)
the individual is an employee of the Company or an Adopting Subsidiary on
January 1 of the Bonus Accrual Year and is eligible to participate in the Annual
Bonus Plan for such Bonus Accrual Year; and

(b)
the individual is eligible to make, and has made, an Excess 401k Contributions
Deferral Election under Sections 3 and 4 for the Specified Year (as defined in
Section 3.1) immediately following the Bonus Accrual Year.

Any Deferred Bonus Eligible Employee who, in accordance with Sections 2.3 and 4
below, makes an Annual Bonus Deferral Election (as described in Section 2.2(a)
below) shall become a Participant and shall remain a Participant until the
entire balance of the Participant’s Account is distributed.
2.2Deferral Elections. Subject to Sections 2.3 and 4 below:
(a)
Any Deferred Bonus Eligible Employee may make an election (an “Annual Bonus
Deferral Election”) to defer receipt of all or any portion (in 1% increments) of
the Annual Bonus, if any, that he or she may receive for a particular Bonus
Accrual Year under an Annual Bonus Plan.

(b)
No other forms of compensation (including, but not limited to, sign on bonuses,
officers’ discretionary bonuses, severance or exit bonuses, or restricted stock
units, performance stock units or any other long-term incentive compensation)
paid by the Company or any Adopting Subsidiary and no compensation paid by any
affiliate of the Company that is not an Adopting Subsidiary may be deferred
under the Deferred Bonus Feature of the Plan.

The amounts deferred by a Participant pursuant to this Section 2.2 shall be
credited to the Participant’s Account in accordance with Section 6.1.


2

--------------------------------------------------------------------------------





2.3Rules for Bonus Deferral Elections. Bonus Deferral Elections shall be made in
accordance with Section 4 below. The first Annual Bonuses that may be deferred
pursuant to an Annual Bonus Deferral Election made under Section 2.2(a) of this
amendment and restatement of the Plan shall be the Annual Bonus for 2016 Bonus
Accrual Year that, in the absence of a Bonus Deferral Election, would be paid in
the first quarter of 2017. The Officer Committee may, in its sole discretion,
impose such additional terms and conditions on Annual Bonus Deferral Elections,
including imposing specified minimum and maximum deferral percentages that a
Deferred Bonus Eligible Employee may elect.
Notwithstanding any provision herein to the contrary, an Annual Bonus may be
deferred pursuant to an Annual Bonus Deferral Election only if and to the extent
such Annual Bonus qualifies as “performance-based compensation” within the
meaning of Treasury Regulation Section 1.409A-1(e) for such Bonus Accrual Year,
unless such Annual Bonus is payable to a Participant who participates in the
McDonald’s Corporation Executive Retention Replacement Plan (the “ERRP”).
Section 3
Excess 401k Contributions Feature of Plan:
Participation and Deferral Elections
3.1Eligibility and Participation. Subject to the conditions and limitations of
the Plan, an individual shall be eligible to participate in the Excess 401k
Contributions Feature of the Plan (an “Excess 401k Contributions Eligible
Employee”) for a calendar year (the “Specified Year”) if:
(a)
the individual is either:

(i)
an officer of the Company or an Adopting Subsidiary (i.e. a President or above)
as of the Election Due Date for such Specified Year (including a special
Election Due Date described in Section 4.1(c)); or

(ii)
an employee of the Company or an Adopting Subsidiary who is in the Directional
Compensation Band or above on the Election Due Date for such Specified Year and
is eligible to participate in the employer matching contribution feature under
the McDonald’s 401k Plan as of January 1 of the Specified Year; and

(b)
the individual’s annualized base pay determined as of a date established by the
Officer Committee each year (the “Compensation Determination Date”) in an amount
that exceeds the applicable dollar amount in effect under Code Section
414(q)(1)(B)(i) as of the Election Due Date; and

(c)
the individual has Compensation (as defined in Section 3.2(d)) during the
Specified Year.



3

--------------------------------------------------------------------------------





Any Excess 401k Contributions Eligible Employee who makes an Excess 401k
Contributions Deferral Election in accordance with the requirements of Sections
3.3 and 4 below and whose Account is thereafter credited with amounts pursuant
to Section 3.2 below shall become a Participant and shall remain a Participant
until the entire balance of the Participant’s Account is distributed.
3.2Benefits.
(a)
Elective Deferrals. Each Excess 401k Contributions Eligible Employee may make an
election (an “Excess 401k Contributions Deferral Election”) for a Specified Year
to defer receipt of the percentage (in 1% increments) of his or her Compensation
(as defined in Section 3.2(d) below) specified in his or her Excess 401k
Contributions Deferral Election. An Excess 401k Contributions Eligible
Employee’s Excess 401k Contributions Deferral Election will be treated both as
an Annual Deferral Election (as defined in Section 4.1(a)) under this Plan and
as a 401(k) election under the McDonald’s 401k Plan. The amounts deferred
pursuant to an Excess 401k Contributions Deferral Election are referred to as
“Elective Deferrals.” A Participant’s Elective Deferrals for a Specified Year
will first be contributed to the McDonald’s 401k Plan as 401(k) contributions in
accordance with the terms of the McDonald’s 401k Plan until the amounts so
contributed reach the Limits (as defined in Section 3.3(d) below) for the
Specified Year. The Participant’s Elective Deferrals in excess of the Limits for
such Specified Year shall be credited to his or her Account pursuant to Section
6.1.

(b)
Employer Matching Deferrals. The Account of each Excess 401k Contributions
Eligible Employee who is eligible to participate in the employer matching
contribution feature under the McDonald’s 401k Plan as of January 1 of a
Specified Year and makes an Excess 401k Contributions Deferral Election for such
Specified Year shall also be credited with an amount equal to the excess of (i)
the amount of matching employer contributions that would be allocated to the
Participant’s accounts under the McDonald’s 401k Plan for the Specified Year if
the entire amount of his or her Elective Deferrals for the Specified Year had
been contributed to the McDonald’s 401k Plan and the Limits did not apply, over
(ii) the amount of matching employer contributions actually allocated to his or
her accounts under the McDonald’s 401k Plan for the Specified Year; provided,
however, that, subject to Section 3.2(c), for purposes of determining the amount
credited to a Participant’s Account pursuant to this Section 3.2(b) for the
Specified Year, the Participant’s Compensation for the Specified Year will
include his or her Annual Bonus paid during such Specified Year (determined
without regard to the Annual Bonus Deferral Election, if any, in effect under
Section 2 with respect to such Annual Bonus) and such individual’s Elective
Deferrals for such Specified Year will include the portion, if any, of the
Annual Bonus payable during such Specified Year that has been deferred pursuant
to an



4

--------------------------------------------------------------------------------





Annual Bonus Deferral Election. The amounts credited to a Participant’s Account
pursuant to this Section 3.2(b) for a Specified Year shall be appropriately
reduced to reflect any annual true-up of the Participant’s employer matching
contributions under the McDonald’s 401k Plan for the Specified Year.
(c)
Termination of Eligibility. Notwithstanding the foregoing, if a Participant
ceases to be an eligible employee under the McDonald’s 401k Plan prior to the
first day of a Specified Year:

(i)
the base salary and accrued but unpaid leave, if any, that is paid to the
Participant by the Company or an Adopting Subsidiary in the ordinary course
during such Specified Year will continued to be deferred pursuant to the
Participant’s Excess 401k Contributions Deferral Election and will be taken into
account for purposes of determined the amount of employer matching deferrals
credited to the Participant’s Account pursuant to Section 3.2(b) for such
Specified Year; and

(ii)
neither the Annual Bonus paid to the Participant by the Company or an Adopting
Subsidiary during such Specified Year nor the amount deferred by the Participant
pursuant to an Annual Bonus Deferral Election in effect with respect to such
Annual Bonus will be taken into account for purposes of determined the amount of
employer matching deferrals credited to the Participant’s Account pursuant to
Section 3.2(b) for such Specified Year.

(d)
Compensation. Except as provided in Section 3.2(b) and (c), “Compensation” for
purposes of this Section 3 means compensation as defined in the McDonald’s 401k
Plan, but determined without regard to the limitations imposed under Section
401(a)(17) of the Code.

(e)
Limits. For purposes of this Plan, the “Limits” means the limitations imposed on
the maximum amount of elective contributions and matching contributions that may
be contributed on behalf of the Excess 401k Contributions Eligible Employee
under the terms of McDonald’s 401k Plan (including as a result of the
eligibility provisions therein) or as a result of the application of the maximum
aggregate contributions imposed under Code Section 415, the maximum amount of
compensation that may be taken into account under Code Section 401(a)(17) and
the maximum amount of elective deferrals imposed under Code Sections 402(g) and
414(v).

3.3Rules for Excess 401k Contributions Deferral Election. An Excess 401k
Contributions Deferral Eligible Employee shall receive the benefits provided for
in Section 3.2 for a Specified Year only if he or she makes an Excess 401k
Contributions Deferral Election in accordance with Section 4 below to
participate in the Excess 401k Contributions Feature of the


5

--------------------------------------------------------------------------------





Plan and to make 401(k) contributions under the McDonald’s 401k Plan for the
Specified Year. The first Specified Year under this restatement of the Plan
shall be the 2017 calendar year. The Officer Committee may, in its sole
discretion, impose such additional terms and conditions on Excess 401k
Contributions Deferral Elections, including imposing specified minimum and
maximum deferral percentages that an Excess 401k Contributions Eligible Employee
may elect. In addition, the Officer Committee may, in its sole discretion,
require an Excess 401k Contributions Eligible Employee to make an Annual Bonus
Deferral Election for the Annual Bonus, if any, payable in the Specified Year
(if such individual is eligible make such an Annual Bonus Deferral Election) as
a condition for making an Excess 401k Contributions Deferral Election for such
Specified Year.
Section 4
Rules for Deferral Elections
4.1Timing for Deferral Elections. For purposes of this Section, the term
“Deferral Election” shall refer to Annual Bonus Deferral Elections and Excess
401k Contributions Deferral Elections, collectively.
(a)
Annual Bonus Deferral Elections and Excess 401k Contributions Deferral
Elections. All Annual Bonus Deferral Elections for a Bonus Accrual Year and
Excess 401k Contributions Deferral Elections for a Specified Year (collectively
the “Annual Deferral Elections”) must be returned to the Officer Committee no
later than the date specified for such year by the Officer Committee (the
“Election Due Date”), provided, however, that except as provided in Section
4.1(c) and 5.1, such Election Due Date shall in no event be later than: (i) in
the case of an Excess 401k Contributions Deferral Election, June 30 of the
calendar year prior to the Specified Year and (ii) in the case of an Annual
Bonus, the date that is six months prior to the last day of the Bonus Accrual
Year for such Annual Bonus.

(b)
Special Election Due Date for Executive Retention Replacement Plan Participants.
Notwithstanding the provisions of Section 4.1(a) of the Plan to the contrary, if
a Participant participates in the ERRP, the Election Due Date shall be no later
than (i) in the case of an Excess 401k Contributions Deferral Election, December
31 of the second calendar year preceding the Specified Year and (ii) in the case
of an Annual Bonus (including an Annual Bonus that fails to qualify as
performance-based compensation within the meaning of Treasury Regulation Section
1.409A-1(e)), December 31 of the year immediately preceding the Bonus Accrual
Year for such Annual Bonus.

(c)
Special Excess 401k Contributions Deferral Election for Newly Hired Officers and
Transferred Officers and Directors. Notwithstanding Section 4.1(a) of the Plan
to the contrary but subject to Sections 5.1 and 5.3, a newly hired officer of
the Company or an Adopting Subsidiary may make a special Excess 401k
Contributions Deferral Election for the Specified Year that includes the first
day of the first calendar month commencing on



6

--------------------------------------------------------------------------------





or after the date such individual completes one (1) full calendar month of
service with the Company or any Adopting Subsidiary after the date on which he
or she commences employment with the Company or an Adopting Subsidiary (the
“Initial Eligibility Date”) if such individual (i) is an officer of the Company
or an Adopting Subsidiary on his or her employment commencement date and (ii)
satisfies the conditions described in Section 3.1 (an “Initial Eligible
Employee”). The Initial Eligible Employee’s Election Due Date for the Specified
Year that includes the Initial Eligibility Date (the “Initial Specified Year”)
shall be the day immediately preceding his or her Initial Eligibility Date and
the Initial Eligible Employee’s special Excess 401k Contributions Deferral
Election for such Initial Specified Year shall apply solely to Compensation (as
defined in Section 3.2(d)) earned on after such Initial Eligibility Date. In
addition, such individual’s Election Due Date for the Specified Year immediately
following such his or her Initial Specified Year shall be the later of the
Election Due Date described in Section 4.1(a) for such Specified Year or the day
immediately preceding the Initial Eligibility Date described in this Section
4.1(c). Notwithstanding the foregoing, a transferred employee in the Directional
Compensation Band or above who satisfies the conditions described in Section 5.3
shall be treated as an officer of the Company or an Adopting Subsidiary solely
for purposes of making a special Excess 401k Contributions Deferral Election
pursuant to this Section 4.1(c). The provisions of this Section 4.1(c) shall not
become effective until January 1, 2017; provided, however, that an Initial
Eligible Employee whose Initial Eligibility Date would have occurred after June
30, 2016 but prior to January 1, 2017 had the provisions of this Section 4.1(c)
been in effect on such date will have an Initial Eligibility Date of January 1,
2017 and such Initial Eligible Employee’s Election Due Date with respect to such
special Excess 401k Contributions Deferral Election will be December 31, 2016 or
such earlier date specified by the Officer Committee in its sole discretion.
Notwithstanding the foregoing, the provisions of this Section 4.1(c) shall not
apply to any Annual Bonus Deferral Election described in Section 2.
Except as otherwise specifically provided in this Plan, each Deferral Election
shall become irrevocable by the Participant or the Company after the Election
Due Date applicable to such Deferral Election. Each Annual Deferral Election
shall apply only to the year for which such Annual Deferral Election was made.
4.2Payment Form Elections. At the time a Participant makes a Deferral Election,
the Participant must also elect the timing and form of payment for distributions
of the amounts credited to the Participant’s Accounts pursuant to such Deferral
Election (and any investment earnings credited thereto). Except as provided in
the next paragraph, the Participant will make his or her elections regarding the
time and form of distribution by electing to have the amounts deferred pursuant
to his Deferral Election (and any investment earnings thereto) credited to one
(and only one) of up to four of the following Accounts that may be maintained on
behalf of


7

--------------------------------------------------------------------------------





a Participant: (i) up to two In-service Accounts, (ii) one Separation From
Service Accounts Installment Account and (iii) one Separation from Service Lump
Sum Account), each as described in Section 6. Notwithstanding the foregoing the
Officer Committee may, in its sole discretion, increase the maximum number of
In-Service Accounts that may be maintained on behalf of a Participant.
Notwithstanding the foregoing, each Participant shall elect in his or her
Deferral Election to have the amounts described in Section 3.2(b) for the
Specified Year (employer matching credits) credited to either the Separation
From Service Lump Sum Account or the Separation From Service Installment Account
or partly to the Separation From Service Lump Sum Account and partly to the
Separation From Service Installment Account. If a Participant fails to elect the
Account to which his or her matching employer credits will be credited, such
amounts will be credited to the Participant’s Separation From Service Lump Sum
Account.
Except as provided in Section 7.6, each In-Service Account established and
maintained on behalf of a Participant will provide that the amounts credited to
such Account will be distributed in a lump sum on the earlier of (i) a specific
year specified in the Deferral Election establishing such Account or (ii) the
first business day of the seventh month following the Participant’s separation
from service within the meaning of Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”). If a Participant elects to credit the amounts
deferred pursuant to a Deferral Election to an In-Service Account, the
Participant must either designate an existing In-Service Account or a new
In-Service Account; provided, however, that in either case, the specified
distribution year with respect to such In-Service Account may not be earlier
than three years after the end of the Specified Year for which such Deferral
Election is made and the Participant may not establish a new In-Service Account
pursuant to a Deferral Election if as of the Election Due Date with respect to
such Deferral Election the Participant already maintains the maximum number of
In-Service Accounts permitted by the Officer Committee.
Except as provided in Section 7.6, the balance of the Participant’s Separation
From Service Lump Sum Account will be distributed in a lump sum on the first
business day of the seventh month following the Participant’s Separation From
Service and the Separation From Service Installment Account will be distributed
in the form of installments commencing on the first business day of the seventh
month following the Participant’s Separation from Service. The first time that a
Participant elects to have any amounts deferred pursuant to a Deferral Election
(or any of the amounts described in Section 3.2(b) (employer matching credits))
credited to his or her Separation From Service Installment Account, the
Participant must also elect the frequency of the installment payments (i.e.,
monthly, quarterly or annual) and the duration of the installment payments
(either 5, 10 or 15 years). Notwithstanding the foregoing, if a Participant
elected installment distributions with respect to any Deferral Election made
under this Plan for any Specified Year ending prior to January 1, 2017, the
frequency and duration of the installment payout previously elected will remain
in effect, subject to Section 7.6.
Notwithstanding the foregoing, all amounts deferred pursuant to any Deferral
Election made on or before December 31, 2004 (and the investment earnings
credited thereto) will be credited to the Participant’s Separation From Service
Lump Sum Account. If a Participant fails to elect a form of distribution in a
Deferral Election, all amounts deferred pursuant to such


8

--------------------------------------------------------------------------------





Deferral Election will be credited to the Participant’s Separation From Service
Lump Sum Account.
Except as provided in Section 7.6, a Participant’s election pursuant to this
Section 4.2 to credit the amounts deferred pursuant to a Participant’s Deferral
Election to a particular Account and the time and form of distribution with
respect to the amounts credited to such Account shall be irrevocable after the
Election Due Date with respect to such Deferral Election. If a Participant
elects to change the time and form of distribution with respect to an Account
pursuant to Section 7.6, such change in time and form of distribution will
continue to apply to all amounts subsequently credited that Account.
Section 5
Special Provisions for Rehired and Transferred Employees


5.1Deferral Elections of Rehired Participants. A Participant’s Separation from
Service shall have no effect on any Deferral Election in effect at the time of
the Participant’s Separation from Service and such Deferral Election shall
continue to apply to any Compensation or Annual Bonus, as applicable, that the
Participant receives for the relevant period to which the Deferral Election
applies (i.e., the Specified Year or Bonus Accrual Year). If the Participant
subsequently resumes service with the Company or a Subsidiary, the Participant
may not amend or modify any Deferral Election that remains in effect on the date
the Participant resumes service.
A Participant or former Participant who is rehired by the Company or an Adopting
Subsidiary may file new Deferral Elections, if such rehired employee is eligible
to do so, at such time and in accordance with the terms and conditions as are
set forth in Sections 2, 3 and 4.1 (other than Section 4.1(c)). Notwithstanding
the forgoing if a rehired employee is an officer of the Company or an Adopting
Subsidiary on the date he or she resumes or commences service as an employee of
the Company or an Adopting Subsidiary the following rules shall apply:
(a)
If at least 24 months have elapsed between such officer’s prior Separation from
Service and his or her rehire date, such rehired officer will be treated as a
newly hired officer for purposes of Section 4.1(c) and may make an Excess 401k
Contributions Deferral Election for the Specified Year in which he or she is
rehired and for the immediately following Specified Year in accordance with
Section 4.1(c).

(b)
If less than 24 months have elapsed between such officer’s prior Separation from
Service and his or her rehire date, such rehired officer will not be treated as
a newly hired officer for purposes of Section 4.1(c) and may not make a salary
deferral election for the Specified Year in which he or she is rehired. Such
officer may, however, make an Excess 401k Contributions Deferral Election for
the Specified Year immediately following the Specified Year in which the officer
is rehired in accordance with Section 4.1(a) except that the Election Due Date
for such election shall be December 31 of the calendar year in which such
officer is rehired.



9

--------------------------------------------------------------------------------





5.2Payments to Rehired Participants. If a Participant has a bona fide Separation
from Service and thereafter resumes service with the Company or any Subsidiary
(whether as an employee or independent contractor), the portion of the
Participant’s Account balance attributable to amounts deferred from compensation
earned prior to such Separation from Service (as adjusted for net investment
earnings, gains and losses) shall be distributed to the Participant based on
such Separation from Service without regard to the Participant’s resumption of
service, and any amounts deferred from compensation earned after the
Participant’s resumption of service (as adjusted for net investment earnings,
gains and losses) shall not be distributed to the Participant until the
Participant’s subsequent Separation from Service.
5.3Transfers of Employment from a Non-Adopting Subsidiary. If an employee (i)
transfers employment from a Subsidiary that is not an Adopting Subsidiary to the
Company or an Adopting Subsidiary, (ii) was not subject to taxation in the
United States immediately prior to such transfer of employment, (iii) is an
officer of the Company or an Adopting Subsidiary or is employed by the Company
or an Adopting Subsidiary in the Directional Compensation Band or above
immediately after such transfer of employment, and (iv) has annualized base pay
as of the date on which such transfer of employment occurs in an amount that
exceeds the applicable dollar amount in effect under Code Section
414(q)(1)(B)(i) as of such date, then such transferred employee shall be shall
be treated as a newly hired officer for purposes of Section 4.1(c) (even if such
transferred employee is employed in the Directional Compensation Band or above
but is not an officer) and he or she shall be permitted to make an Excess 401k
Contributions Deferral Election for the Specified Year in which such transfer of
employment occurs and for the immediately following Specified Year in accordance
with Section 4.1(c).
5.4Non-Elective Company Deferral. The Company may, in its sole discretion,
credit the Account of a newly hired Participant, rehired Participant or
transferred employee with a non-elective deferral amount at the Company’s
expense. Such non-elective deferral shall be memorialized in a writing signed by
a member of the Officer Committee. Such writing must include the following
information: (i) the name of the Participant, (ii) the amount that is being
deferred, (iii) the Account under Section 6.1(a) to which such deferral amount
shall be credited, (iv) the frequency and duration of the installment payments
if the deferral amount is credited to the Participant’s Separation from Service
Installment Account and the Participant has not previously designated the
frequency and duration of installment payments from such Account, and (v) any
vesting conditions that may apply to such non-elective deferral amount.


Section 6
Accounts
6.1Accounts.
(a)
The Company shall maintain the following bookkeeping accounts in each
Participant’s name (each an “Account”) with the following terms:

(i)
In-Service Accounts: A Participant may have up to two (2) separate Accounts (or
such greater number of Accounts as the Officer Committee may in its sole
discretion authorize) each of which will be distributable in accordance with
Section 7 in a lump



10

--------------------------------------------------------------------------------





sum on the earlier of (i) the specific year specified in the Deferral Election
establishing such Account (or the date specified in an applicable Distribution
Change Election made pursuant to Section 7.6) or (ii) the first business day of
the seventh month following the Participant’s Separation from Service (each an
“In-Service Account”).
(ii)
Separation From Service Installment Account. A Participant may have one Account
(a “Separation From Service Installment Account”) which will be distributable in
accordance with Section 7 the form of installments commencing on the first
business day of the seventh month following the Participant’s Separation from
Service, or the first business day of the sixty-seventh (67th) month following
the Participant’s Separation from Service if the Participant files a
Distribution Change Election with respect to such Account. The frequency and
duration of the installments shall be determined as provided in Section 4.2, or
Section 7.6, as applicable.

(iii)
Separation From Service Lump Sum Account . A Participant may have one Account (a
“Separation From Service Lump Sum Account”) which will be distributable in a
lump sum in accordance with Section 7 on the first business day of the seventh
month following the Participant’s Separation from Service, or the first business
day of the sixty-seventh (67th) month following the Participant’s Separation
from Service if the Participant files a Distribution Change Election with
respect to such Account.

(b)
Each Account of each individual who is a Participant in both the Deferred Bonus
Feature and the Excess 401k Contributions Feature of the Plan shall be divided
into two subaccounts, one representing the amounts credited to the Participant’s
Account pursuant to Section 2 above of the Plan, and the other representing the
amounts credited to the Participant’s Account pursuant to Section 3 above, in
each case, as adjusted pursuant to Section 6.2 below and as a result of
distributions from the Account.

(c)
The Participants’ Accounts may be further subdivided as the Officer Committee
may from time to time determine to be necessary or appropriate, including
without limitation, to reflect different sources of credits to the Accounts and
different deemed investments thereof and to distinguish between amounts deferred
by a Participant hereunder with respect to periods of employment prior to his or
her Separation from Service and amounts deferred after such Participant resumes
active employment with the Company or an Adopting Subsidiary.

(d)
Amounts deferred pursuant to a Deferral Election shall be credited to the
applicable Account as of the date the Participant would otherwise have



11

--------------------------------------------------------------------------------





received the deferred amounts in the absence of a Deferral Election. Any amount
credited under the Excess 401k Contributions Feature of the Plan shall be
credited to the applicable Account as of the date the amount would have been
allocated under the McDonald’s 401k Plan if the Limits had not applied,
provided, however that if a Participant is subject to an annual true-up of
employer matching contributions under the McDonald’s 401k Plan corresponding
reduction to the credited to the Participant’s Account pursuant to Section
3.2(b) will be made at the same time the true-up contribution is made to the
Participant’s account under the McDonald’s 401k Plan. Adjustments of a
Participant’s various subaccounts to reflect investment experience and
distributions shall in all cases be done on a pro-rata basis and such
subaccounts shall be treated in the same manner for all other purposes of the
Plan, except as specifically provided in Section 10.2 below.
6.2Investment Elections and Earnings Credits.
(a)
Each Participant in the Plan shall be permitted from time to time to make an
investment election regarding the manner in which his or her Account shall be
deemed invested. Subject to the following, the Officer Committee shall establish
and communicate to Participants the investment choices that will be available to
Participants and the procedures for making and changing investment elections, as
it may from time to time determine to be appropriate. Unless otherwise
determined by the Officer Committee, a Participant’s investment election may be
split among the available choices in increments of 1%, totaling 100%.

(b)
As of January 1, 2017, the available investment choices under the Plan are:

(i)
a rate of return based upon the McDonald’s Common Stock Fund under the
McDonald’s 401k Plan, after adjustment for expenses under the Plan (the “Excess
McDonald’s Common Stock Return”);

(ii)
a rate of return based upon the Stable Value Fund under the McDonald’s 401k
Plan, after adjustment for expenses under the Plan (the “Excess Stable Value
Return”); and

(iii)
a rate of return based upon the S&P 500 Index Fund under the McDonald’s 401k
Plan, after adjustment for expenses under the Plan (the “Excess S&P 500 Index
Return”).

(c)
For any period during which a Participant has failed to make an investment
election, the Participant’s Account shall be credited with the Excess Stable
Value Return. A Participant’s investment election will continue in effect until
the Participant files a new investment election.



12

--------------------------------------------------------------------------------





6.3Vesting. A Participant shall be fully vested at all times in the balance of
his or her Account.
Section 7
Payment of Benefits
7.1Time and Method of Payment. The distribution of the Participant’s Account
balance shall be paid or commence to be paid as soon as practicable on or after
the Participant’s Distribution Commencement Date with respect to such Account.
Subject to Section 7.6, the “Distribution Commencement Date” with respect to a
Participant’s In-Service Account shall be the earlier of (i) July 1 of the
specified distribution year established for such Account pursuant to Section 4.2
or (ii) the first business day of the seventh month following the month in which
the Participant has a Separation from Service and the “Distribution Commencement
Date” with respect to a Participant’s Separation From Service Installment
Account or Separation from Service Lump Sum Account shall be the first business
day of the seventh month following the month in which the Participant has a
Separation from Service. The balance of the Participant’s In-Service Account and
Separation From Service Lump Sum Account will be distributed in a single lump
sum as soon as reasonably practicable (but not more than 90 days) after the
Participant’s Distribution Commencement Date with respect to such Account and
except as provided in Section 7.6, distributions from the Participant’s
Separation From Service Installment Account will commence to be distributed in
installments at the frequency and over the duration elected by the Participant
in the first Deferral Election in which he elected installments. Subject to
Section 7.6, the installment payments will commence as soon as reasonably
practicable (but not more than 90 days) after the Participant’s Distribution
Commencement Date with respect to such Account.
If any amount is credited to a Participant’s Account after his or her
Distribution Commencement Date with respect to services performed prior to the
Participant’s Separation from Service, the portion of such amount, if any, that
is credited to the Participant’s In-Service Account or Separation From Service
Lump Sum Account will be distributed to the Participant immediately after such
amount is credited to such Account, and the portion of such amount credited to
the Participant’s Separation From Service Installment Account will be
distributed to the Participant over the remaining installment period.
Notwithstanding any election made by a Participant pursuant to Section 4.2 or
7.6, if a Participant dies before receiving the entire balance of all of his or
her Accounts, the Participant’s designated beneficiary or beneficiaries will
receive the Participant’s entire remaining balance of all of the Participant’s
Accounts in a single lump sum as soon as reasonably practicable (but not more
than 90 days) after the first day of the month following the date of the
Participant’s death.
7.2Small Balance Rule. Notwithstanding any election made by a Participant
pursuant to Section 4.2 or Section 7.6, if the balance in a Participant’s
Separation from Service Installment Account and Separation From Service Lump Sum
Account as of the Participant’s Separation from Service is less than $50,000,
then such Participant’s Separation From Service Installment Account and
Separation From Service Lump Sum Account shall be paid in a single lump sum as
soon as administratively practicable on or after the first business day of the
seventh month following the Participant’s Separation from Service.


13

--------------------------------------------------------------------------------





7.3Medium of Payment. All payments shall be made in cash.
7.4Withholding of Taxes. The Company shall withhold any applicable Federal,
state or local income tax from payments due under the Plan in accordance with
such procedures as the Company may establish. Generally, any Social Security
taxes, including the Medicare portion of such taxes, shall be withheld from
other compensation payable to the Participant in question, or paid by the
Participant in question to the Company, at the time amounts are credited to the
Participant’s Account. The Company shall also withhold any other employment or
other taxes as necessary to comply with applicable laws.
7.5Beneficiary.
(a)
A Participant shall have the right to name a beneficiary or beneficiaries who
shall receive the balance of a Participant’s Account in the event of the
Participant’s death prior to the payment of his or her entire Account (a
“Beneficiary Designation”). A beneficiary may be an individual, a trust or an
entity that is tax-exempt under Code Section 501(c)(3). If a Participant does
not name a beneficiary under this Plan or if the Participant survives all of his
or her named beneficiaries (including contingent beneficiaries), the
Participant’s Account shall be paid to the beneficiary or beneficiaries
designated by the Participant to receive distributions under the Supplemental
Plan (if any) and if the Participant does not have a valid beneficiary
designation in effect under the Supplemental Plan as of the date of his or her
death, the Participant’s Account will be distributed to his or her estate. A
Participant may change or revoke an existing Beneficiary Designation by filing
another Beneficiary Designation with the Officer Committee. The latest
Beneficiary Designation received by the Officer Committee shall be controlling.



(b)
A beneficiary who has not yet received payment of the entire benefit payable to
him or her under the Plan shall have the right to name a beneficiary or
beneficiaries to receive the balance of such benefit in the event of the
beneficiary’s death prior to the payment of the entire amount of such benefit,
in accordance with Section 7.5(a) above, as if the beneficiary were a
Participant.



(c)
In addition, after the death of a Participant or a beneficiary thereof, any
beneficiary designated by the Participant or such deceased beneficiary, as
applicable, who has not yet received payment of the entire benefit payable to
him or her under the Plan shall be treated for purposes of Section 6 of the Plan
in the same manner as the Participant with respect to the Account or portion
thereof of which such person is the beneficiary.

7.6Distribution Change Election. Each Participant may elect to change the time
and form of payment of one or more Accounts maintained for the Participant under
this Plan (a “Distribution Change Election”) as provided below if each of the
following conditions are satisfied: (i) such Distribution Change Election shall
not become effective until 12 months after


14

--------------------------------------------------------------------------------





such election is filed with the Officer Committee, and (ii) the Distribution
Change Election must be filed at least 12 months prior to the Distribution
Commencement Date with respect to such Account. A Participant’s Distribution
Change Election with respect to an Account pursuant to this Section 7.6 shall be
void and unenforceable if the Distribution Commencement Date with respect to the
Account occurs less than 12 months after the Participant files the Distribution
Change Election with the Officer Committee. If a Participant timely files a
Distribution Change Election with respect to an Account, the Participant may
elect to make the changes to the time and form of distribution with respect to
each type of Account as described below:
(a)
In-Service Account. If a Participant timely files a Distribution Change Election
with respect to an In-Service Account, the Participant may elect to change the
specified distribution year with respect to such Account provided that the new
specified distribution year is at least five years later than the specified
distribution year in effect with respect to such Account immediately prior to
the date on which the Participant’s Distribution Change Election becomes
effective. For instance, if the specified distribution year with respect to a
Participant’s In-Service Account is 2020 and the Participant files a
Distribution Change Form with respect to such Account before July 1, 2019 (at
least 12 months before the Distribution Commencement Date) to change the
specified distribution year to 2025, the new Distribution Commencement Date with
respect to the Account will be the earlier of (i) July 1, 2025 or (ii) the first
business day of the seventh month following the month in which the Participant
has a Separation from Service. A Participant may not change the form of payment
with respect to an In-Service Account. The In-Service Account will continue to
be distributed in a lump sum payment on the Distribution Commencement Date. In
addition, the Participant may not elect to defer the distribution beyond the
first business day of the seventh calendar month following the Participant’s
Separation from Service. A Participant may make more than one Distribution
Change Election with respect to an In-Service Account provided that the
requirements of this Section 7.6 are satisfied with respect to each such
election.

(b)
Separation From Service Lump Sum Account. If a Participant timely files a
Distribution Change Election with respect to Separation From Service Lump Sum
Account, the Distribution Commencement Date with respect to such Account will be
the first day of the sixty-seventh (67th) month following the Participant’s
Separation from Service. A Participant may not elect a Distribution Commencement
Date other than the first business day of the sixty-seventh (67th) month
following his Separation from Service and he or she may not elect to change the
form of payment with respect to his or her Separation From Service Lump Sum
Account. The Separation From Service Lump Sum Account will continue to be
distributed in a lump sum payment on the new Distribution Commencement Date. A
Participant may make only one Distribution Change Election with respect to his
or her Separation From Service Lump Sum Account.



15

--------------------------------------------------------------------------------





(c)
Separation From Service Installment Account. If a Participant timely files a
Distribution Change Election with respect to Separation From Service Installment
Account, the Distribution Commencement Date with respect to such Account will be
the first day of the sixty-seventh (67th) month following the Participant’s
Separation from Service and the Participant must also elect the frequency of his
installment payments (i.e., to monthly, quarterly or annual installments) and
the duration of such installment payments (either 5, 10, or 15 years). The new
installment frequency and installment duration may be the same or different than
the installment frequency and duration initially elected by the Participant in
accordance with Section 4.2; provided, however, that if the installment duration
initially elected by the Participant in accordance with Section 4.2 of the terms
of the Plan in effect when the Participant made his initial installment Deferral
Election is not either 5, 10 or 15 years, the Participant must change the
installment duration to 5, 10 or 15 years. A Participant may not elect a
Distribution Commencement Date other than the first business day of the
sixty-seventh (67th) month following his Separation from Service and the
Participant may not elect to receive distributions with respect to his or her
Separation From Service Installment Account in a lump sum. A Participant may
make only one Distribution Change Election with respect to his or her Separation
From Service Installment Account.

7.7Unforeseeable Financial Emergency. Notwithstanding any provision in this Plan
to the contrary, in the event that a Participant incurs an Unforeseeable
Emergency (as defined below) that results in a severe financial hardship, the
Participant may request that the Officer Committee cancel the Participant’s
Deferral Election(s) then in effect. The cancellation of a Participant’s
Deferral Election(s) pursuant to the preceding sentence will apply only to
deferrals under this Plan and not to the deferral election in effect under the
McDonald’s 401k Plan. To the extent that the cancellation of such Deferral
Election is not sufficient to relieve the Unforeseeable Emergency, the
Participant may request that the Officer Committee authorize a distribution from
one or more of the Participant’s Accounts under the Plan in an amount that does
not exceed the amount reasonably necessary to satisfy the Unforeseeable
Emergency (including any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to be result from the distribution. The amount
distributed pursuant to this Section 7.7 must take into account the additional
compensation available to the Participant as a result of the cancelation of his
or her Deferral Election but does not need to take into account distributions or
loans available under any other qualified or nonqualified retirement plan
(including the McDonald’s 401k Plan). For purposes of this Section 7.7, an
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from resulting from an illness or accident of the Participant, or the
Participant’s spouse, beneficiary, dependent; loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar


16

--------------------------------------------------------------------------------





extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the service provider. The need to pay for the funeral
expenses of a spouse, a beneficiary, or a dependent may also constitute an
unforeseeable emergency. The Officer Committee shall have complete discretion in
determining whether a Participant has incurred an Unforeseeable Emergency and
the amount reasonably necessary to satisfy the Unforeseeable Emergency.
Distributions pursuant to this Section shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(3). Distributions made pursuant to this Section
7.7 shall be made from the Participant’s Accounts in the following order: (i)
from the Participant’s In-Service Accounts starting with the In-Service Account
with the earliest Distribution Commencement Date, (ii) from the Participant’s
Separation From Service Lump Sum Account and finally (iii) from the
Participant’s Separation From Service Installment Account.
7.8Domestic Relations Orders. Notwithstanding any provision in this Plan to the
contrary, if any portion of a Participant’s Account is assigned to a person
other than the Participant pursuant to a judgment, decree, order (including
approval of a property settlement agreement) which (a) relates to the provision
of child support, alimony payments, or marital property rights to the
Participant’s spouse, child or other dependent (an “Alternate Payee”), and (b)
is made pursuant to the domestic relations law (including a community property
law) of any state or territory (a “Domestic Relations Order”), the Officer
Committee shall direct the immediate distribution to the Alternate Payee of the
portion, if any, of each such Account of the Participant that has been assigned
to such Alternate Payee. Payments shall be made pro-rata from all Participant’s
Accounts and in accordance with such additional procedures and requirements as
the Officer Committee shall specify.


Section 8
Miscellaneous
8.1Funding. Benefits payable under the Plan to any Participant shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of benefits under the Plan. While the
Company may, in the discretion of the Officer Committee, make investments (a) in
shares of McDonald’s Common Stock through open market purchases or (b) in other
investments in amounts equal or unequal to amounts payable hereunder, the
Company shall not be under any obligation to make such investments and any such
investment shall remain an asset of the Company subject to the claims of its
general creditors.
8.2Account Statements. The Company shall provide Participants with statements of
the balances of their Accounts under the Plan at least annually.
8.3Employment Rights. Establishment of the Plan shall not be construed to give
any employee or Participant the right to be retained in the Company’s service or
that of its subsidiaries and affiliates, or to any benefits not specifically
provided by the Plan.
8.4Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality and the provisions of Section
7.5 and 7.8 above, no benefit payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind.


17

--------------------------------------------------------------------------------





Any attempt to alienate, sell, transfer, assign, pledge or otherwise encumber
any such benefits, whether currently or thereafter payable, shall be void. No
person shall, in any manner, be liable for or subject to the debts or
liabilities of any person entitled to such benefits. If any person shall attempt
to, or shall alienate, sell, transfer, assign, pledge or otherwise encumber
benefits under the Plan, or if by any reason of the Participant’s bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Company, in its discretion, may terminate the interest in any such
benefits of the person entitled thereto under the Plan and hold or apply them to
or for the benefit of such person entitled thereto under the Plan or such
individual’s spouse, children or other dependents, or any of them, in such
manner as the Company may deem proper.
8.5Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amount of the Account of a Participant that cannot be distributed because of the
Officer Committee’s inability, after a reasonable search, to locate a
Participant or the Participant’s beneficiary, as applicable, within a period of
two years after the Payment Date upon which the payment of benefits becomes due.
Unclaimed amounts shall be forfeited at the end of such two-year period. These
forfeitures will reduce the obligations of the Company under the Plan. After an
unclaimed amount has been forfeited, the Participant or beneficiary, as
applicable, shall have no further right to the Participant’s Account.
8.6Controlling Law. The law of Illinois, except its law with respect to choice
of law, shall be controlling in all matters relating to the Plan to the extent
not preempted by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).
8.7Action by the Company. Except as otherwise specifically provided in the Plan,
any action required of or permitted by the Company under the Plan shall be by
resolution of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) or by action of any member of the
Compensation Committee or other person(s) authorized by resolution of the
Compensation Committee.
8.8Section 16. Notwithstanding any other provision of the Plan, the Compensation
Committee may impose such restrictions, rules and regulations on the terms and
conditions of participation in the Plan by any Participant who has been deemed
by the Board of Directors of the Company to be subject to Section 16 of the
Securities Exchange Act of 1934, as amended, as the Compensation Committee may
determine to be necessary or appropriate. Any investment election made pursuant
to Section 6.2 that would result in liability or potential liability under said
Section 16 shall be void ab initio.
Section 9
Subsidiary Participation
9.1Adoption of Plan. Any entity in which the Company directly or through
intervening subsidiaries owns 80% or more of the total combined voting power or
value of all classes of stock, or, in the case of an unincorporated entity, 80%
or more interest in the capital and profits (a “Subsidiary”) may, with the
approval of the Compensation Committee and under such terms and conditions as
the Compensation Committee may prescribe, adopt the corresponding portions of
the Plan by resolution of its board of directors and thereby become an


18

--------------------------------------------------------------------------------





“Adopting Subsidiary.” The Compensation Committee may amend the Plan as
necessary or desirable to reflect the adoption of the Plan by an Adopting
Subsidiary, provided, however, that an Adopting Subsidiary shall not have the
authority to amend or terminate the Plan under Section 10 below. Exhibit B
identifies the Adopting Subsidiaries as of January 1, 2016. The Officer
Committee may amend Exhibit B from time to time to reflect changes in the
Adopting Subsidiaries.
9.2Withdrawal from the Plan by Subsidiary. Any Adopting Subsidiary shall have
the right, at any time, upon the approval of and under such conditions as may be
provided by the Compensation Committee, to withdraw from the Plan by delivering
to the Compensation Committee written notice of its election to withdraw, upon
which it shall be considered a “Withdrawing Subsidiary.” Upon receipt of such
notice, the Withdrawing Subsidiary shall establish a successor plan and assume
full responsibility (i) for payment of the Account of each Participant who is
currently employed by the Withdrawing Subsidiary on the effective date of the
Withdrawing Subsidiary’s withdrawal from the Plan, (ii) to the extent required
by the Compensation Committee, for payment of the Account of each Participant
who had a Separation from Service prior to the effective date on the Withdrawing
Subsidiary’s withdrawal from the Plan and whose last period of service prior to
his or her Separation from Service was with the Withdrawing Subsidiary, and
(iii) for continuing to honor the irrevocable Deferral Elections, if any, that
are still in effect with respect to each such Participant. The Company shall
have no further obligations to such Participants or any of their beneficiaries
under the Plan to the extent that the liability for the payment of their
Accounts is assumed by such Withdrawing Subsidiary.
Notwithstanding the foregoing, if an Adopting Subsidiary ceases to be a
Subsidiary for any reason, such Affiliated Subsidiary shall be deemed to have
withdrawn from the Plan and become a Withdrawing Subsidiary in accordance with
this Section 9.2 immediately before such Affiliated Subsidiary ceases to be a
Subsidiary, unless the Company and the Affiliated Subsidiary or the person or
group of persons that acquires a controlling interest in the Affiliated
Subsidiary enter into an agreement that requires the Company to retain the
liability for the payment of benefits under the Plan with respect to such
Affiliated Subsidiary and/or to effect a Partial Termination of the Plan in
accordance with Section 9.3 with respect to such Affiliated Subsidiary.
9.3Partial Termination of the Plan Upon a Subsidiary Change of Control Event.
Notwithstanding any other provision of the Plan, if an Adopting Subsidiary
undergoes a Subsidiary Change of Control Event, as defined below (a
“Disaffiliated Subsidiary”), the Company, in its sole discretion, may terminate
the portion of the Plan (a “Partial Termination”) covering those Participants
(“Disaffiliated Participants”) who immediately following the occurrence of such
Subsidiary Change of Control Event are employed by, or are otherwise performing
services for, such Disaffiliated Subsidiary. Any such Partial Termination of the
Plan shall be done in accordance with and subject to the requirements imposed
under Treasury Regulation Section 1.409A-3(j)(4)(ix)(B), including the
following:
(a)
The Company may amend the Plan pursuant to Section 10.1 at any time during the
period commencing 30 days prior and ending 12 months after the occurrence of a
Subsidiary Change of Control Event to implement a



19

--------------------------------------------------------------------------------





Partial Termination with respect to such Subsidiary Change of Control Event.
(b)
If a Partial Termination amendment is timely adopted, each Disaffiliated
Participant will receive, within the 12 month period following the date the
Partial Termination amendment is adopted, a lump sum distribution of his or her
entire Account balance under the Plan and his or her entire account balance
under all other Company-sponsored deferred compensation plans that together with
the Plan are required to be treated as a single “plan” under Treasury Regulation
Section 1.409A-1(c)(2) immediately following the Subsidiary Change of Control
Event.

(c)
An Adopting Subsidiary shall undergo a “Subsidiary Change of Control Event” if
(i) it ceases to be a Subsidiary as a result of a stock or asset sale or similar
transaction and (ii) such sale or other transaction constitutes a “change in the
ownership” (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v))
of such Adopting Subsidiary, a “change in effective control” (within the meaning
of Treasury Regulation Section 1.409A-3(i)(5)(vi)(1)) of such Adopting
Subsidiary, or a “change in the ownership of a substantial portion of the
assets” (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii))
of such Adopting Subsidiary.

9.4Transfer of Benefit Liabilities to an Asset Purchaser. In the event of a sale
or other disposition of assets by the Company or an Affiliated Subsidiary to an
unrelated purchaser (“Purchaser”) in a transaction that is described in Treasury
Regulation Section 1.409A-1(h)(4), the Company and the Purchaser may agree that
the Purchaser will assume the benefit liabilities of all Participants hereunder
who continue to provide services to the Purchaser (or any related entity that
together with Purchaser is treated as a single employer pursuant to Code Section
414(b) or (c)) immediately following such sale or disposition of assets and each
such Participant shall not be treated as having had a Separation form Service
hereunder provided that the requirements of Treasury Regulation Section
1.409A-1(h)(4) are satisfied.
Section 10
Amendment and Termination; ERISA Issues
10.1Amendment and Termination. The Company reserves the right at any time by
action of the Compensation Committee to modify, amend or terminate the Plan;
provided, however, that no such amendment or termination of the Plan shall
result in a reduction or elimination of a Participant’s Account; and further
provided that, except as necessary to comply with Section 10.3, no such
amendment or termination shall result in any acceleration or delay in the
payment of any amount due under this Plan except to the extent such acceleration
or delay is permitted by Section 409A.
Notwithstanding the foregoing, the Officer Committee shall have the same
authority with respect to the adoption of amendments to the Plan as the
Compensation Committee in the following circumstances:


20

--------------------------------------------------------------------------------





(a)
to adopt amendments to the Plan which the Officer Committee determines are
necessary or desirable for the Plan to comply with the provisions of applicable
law, regulations or rulings or requirements of the Internal Revenue Service or
other government administrative agency or of changes in such law, regulations,
rulings or requirements; and

(b)
to adopt any other procedural or cosmetic amendment that the Officer Committee
determines to be necessary or desirable that does not materially change benefits
to Participants or their Beneficiaries or materially increase the Company’s or
any Adopting Subsidiary’s expenses.

Moreover, the Officer Committee may amend, modify or terminate any Deferral
Election made hereunder to the extent necessary or advisable to comply with the
requirements of Section 409A.
The Officer Committee shall provide notice of amendments adopted by the Officer
Committee to the Compensation Committee on a timely basis.
10.2Termination of the Plan Upon a Change of Control of the Company.
Notwithstanding any other provision in this Plan to the contrary, immediately
following a Change of Control of the Company (as defined below), the Plan shall
be terminated and each Participant and each beneficiary of a deceased
Participant (without regard to whether such Participant has had a Separation
from Service or is then receiving installments payments) shall receive an
immediate lump sum distribution of his or her entire remaining Account balance.
For purposes of this Section 10.2, a “Change of Control of the Company” means a
“change in the ownership” (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)) of the Company, a “change in effective control” (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)) of the Company, or a
“change in the ownership of a substantial portion of the assets” (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)) of the Company.
10.3ERISA Issues. It is the intention of the Company that the Plan be a
nonqualified deferred compensation plan described in Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA covering a select group of management or highly
compensated employees of the Company or an Adopting Subsidiary (a “Top Hat
Plan”).
Section 11
Compensation Committee and Officer Committee Actions and Electronic Elections
11.1Actions of Committees. Any actions by the Officer Committee or the
Compensation Committee shall be taken upon the approval of a majority of the
members thereof at any in-person or telephonic meeting or in writing.
11.2Electronic Elections. Anything in the Plan to the contrary notwithstanding,
the Officer Committee may in its discretion may make disclosure or give
information to Participants and beneficiaries and permit Participants or their
beneficiaries to make electronic elections in lieu of written disclosure,
information or elections provided in the Plan. In making such a


21

--------------------------------------------------------------------------------





determination, the Officer Committee shall consider the availability of
electronic disclosure of information and elections to Participants and
beneficiaries, the protection of the rights of Participants and their
beneficiaries, the appropriateness of the standards for authentication of
identity and other security considerations involved in the electronic election
system and any guidance issued by any relevant governmental authorities.
Section 12
Claims Procedures
12.1Filing a Claim. A Participant or beneficiary of a Participant who believes
that he or she is eligible for a benefit under this Plan that has not been
provided may submit a written claim for benefits to the Officer Committee. The
Officer Committee shall evaluate each properly filed claim and notify the
claimant of the approval or denial of the claim within 90 days after the Officer
Committee receives the claim, unless special circumstances require an extension
of time for processing the claim. If an extension of time for processing the
claim is required, the Officer Committee shall provide the claimant with written
notice of the extension before the expiration of the initial 90-day period,
specifying the circumstances requiring an extension and the date by which a
final decision will be reached (which date shall not be later than 180 days
after the date on which the Officer Committee received the claim). If a claim is
denied in whole or in part, the Officer Committee shall provide the claimant
with a written notice setting forth (a) the specific reasons for the denial, (b)
references to pertinent Plan provisions upon which the denial is based, (c) a
description of any additional material or information needed and an explanation
of why such material or information is necessary, and (d) the claimant’s right
to seek review of the denial pursuant to Section 12.2 below.
12.2Review of Claim Denial. If a claim is denied, in whole or in part, the
claimant shall have the right to (a) request that the Officer Committee review
the denial, (b) review pertinent documents, and (c) submit issues and comments
in writing, provided that the claimant files a written request for review with
the Officer Committee within 60 days after the date on which the claimant
received written notice from the Officer Committee of the denial. Within 60 days
after the Officer Committee receives a properly filed request for review, the
Officer Committee shall conduct such review and advise the claimant in writing
of its decision on review, unless special circumstances require an extension of
time for conducting the review. If an extension of time for conducting the
review is required, the Officer Committee shall provide the claimant with
written notice of the extension before the expiration of the initial 60-day
period, specifying the circumstances requiring an extension and the date by
which such review shall be completed (which date shall not be later than 120
days after the date on which the Officer Committee received the request for
review). The Officer Committee shall inform the claimant of its decision on
review in a written notice, setting forth the specific reason(s) for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.


22

--------------------------------------------------------------------------------





Executed in multiple originals this 19th day of December, 2016.
 
 
 
McDONALD’S CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By: /s/ David Fairhurst
 
 
 
 
Name:
David Fairhurst
 
 
 
 
Title:
Corporate Executive Vice President - Chief People Officer
 
 





23

--------------------------------------------------------------------------------






EXHIBIT A
Index of Defined Terms
Defined Term    
 
 
 
Section
 
Account
6.1 (a)
 
Adopting Subsidiary
9.1


Alternate Payee
7.8


Annual Bonus
2.1


Annual Bonus Deferral Election
2.2(a)
 
Annual Bonus Plan
2.1


Annual Deferral Elections
4.1(a)
 
Beneficiary Designation
7.5(a)
 
Bonus Accrual Year
2.1


Change of Control of the Company
10.2


Code
1.1


Company
1.1


Compensation    
3.2(d)
 
Compensation Committee
8.7


Compensation Determination Date
3.1(b)
 
Deferral Election
4.1


Deferred Bonus Eligible Employee
2.1


Deferred Bonus Feature
1.3


Disaffiliated Participants
9.3


Disaffiliated Subsidiary
9.3


Distribution Change Election    
7.6


Distribution Commencement Date
7.1


Domestic Relations Order
7.8


Election Due Date
4.1(a)
 
Elective Deferrals
3.2(a)
 
ERISA    
8.6


ERRP
2.3


Excess 401k Contributions Deferral Election    
3.2(a)
 
Excess 401k Contributions Eligible Employee
3.1


Excess 401k Contributions Feature
1.3


Excess McDonald’s Common Stock Return
6.2(b)(i)
 
Excess S&P 500 Index Return
6.2(b)(iii)
 
Excess Stable Value Return
6.2(b)(ii)
 
In-Service Account
6.1(a)(i)
 
Initial Eligibility Date    
4.1(c)
 
Initial Eligible Employee
4.1(c)
 
Initial Specified Year
4.1(c)
 
Limits    
3.2(e)
 
Officer Committee
1.4







--------------------------------------------------------------------------------





Partial Termination
9.3


Participants
1.3


Plan
1.1


Purchaser
9.4


Section 409A
1.5


Separation from Service
4.2


Separation From Service Installment Account
6.1(a)(ii)
 
Separation From Service Lump Sum Account
6.1(a)(iii)
 
Specified Year    
3.1


Subsidiary
9.1


Subsidiary Change of Control Event
9.3(c)
 
Supplemental Plan
1.1


Top Hat Plan
10.3


Unforeseeable Emergency
7.7


Withdrawing Subsidiary
9.2







2

--------------------------------------------------------------------------------






EXHIBIT B
Adopting Subsidiaries


McDonald’s USA, LLC
McDonald’s Latin America, LLC
McDonald’s APMEA, LLC
McDonald’s International, LLC
McDonald’s Global Markets LLC (“MGM”)




